Citation Nr: 1822050	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease, to include as secondary to the Veteran's service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) in the United States Army Reserves from February 2009 to September 2009.  This period of service constitutes "active military service" for VA purposes as the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during that period.  38 C.F.R. § 3.6(a) (2017).  Service connection is already in effect for other disabilities on this basis, therefore her Veteran status is established. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in July 2015 to present testimony on the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development and procedural due process is required before the Board may address the merits of the Veteran's claim.

The Agency of Original Jurisdiction (AOJ) last considered the merits of this case in the September 2014 Statement of the Case (SOC).  Since that time, the Veteran has submitted additional evidence, particularly that of a private medical opinion letter dated November 11, 2014.  This medical opinion has not been considered by the AOJ.  A November 24, 2014 statement by the Veteran's representative indicates the Veteran's desire to waive AOJ review of this evidence and proceed with the appeal.  However, a subsequent statement by the representative in May 2015 appears to revoke the request for waiver, and indicates the Veteran's preference that the November 2014 medical evidence be reviewed by the AOJ in a Supplemental Statement of the Case (SSOC) prior to reaching appellate review by the Board.  To afford this procedural due process, a remand is required.    

Additionally, the Board finds it appropriate to obtain an additional medical opinion in this matter.  Specifically, a June 2014 VA examiner discussed the Veteran's diagnosis of degenerative disc disease of the lumbar spine as diagnosed by magnetic resonance imaging (MRI) in December 2012, and documented the Veteran's report of in-service back pain symptoms, but ultimately found that the current diagnosis was not likely related to service as the Veteran underwent a bone scan during her period of ACDUTRA service in May 2009 and the thoracolumbar spine was negative for pathology at the time.  Although the November 2014 private opinion reached a different opinion, finding that the Veteran's current diagnosis was more likely related to her back-related symptoms experienced during service, there is no indication in the record that this physician had access to the negative diagnostic imaging during service.  The Board now requests an additional medical opinion to consider the complete record, including both the diagnostic imaging from service and the symptomatology and medical opinion reported by the Veteran's private provider. 

To this end, the Board also notes that the November 2014 private opinion discusses disabilities of both the right ankle and lumbar spine within the same document.  The physician discusses that the Veteran is only able to stand approximately 10-40 minutes before having to sit, depending on the severity of her symptoms and she must fluctuate her weight on each leg when she cooks in the kitchen using the stove.  The physician also states "The stress on the facet joints, in addition to the discogenic pain, causes the patient to have to alter positions quite frequently from sitting to standing to walking and she may or may not benefit or improve following physical therapy."  It is not clear at which point the physician may be speaking about the ankle disability alone, the spine disability alone, or both disabilities together as they relate to the causation for the various symptoms described.  It appears as though this opinion may raise the matter of potential secondary service connection, therefore consideration is warranted as to whether service connection may be established for disability that is proximately due to, or aggravated by, service-connected injury.  38 C.F.R. § 3.310 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all recent VA treatment records not already of record.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of her degenerative disc disease of the lumbar spine.  

The entire electronic claims file, including this remand, must be made available to the examiner for review.  The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, the November 2014 private medical opinion, and lay statements regarding the Veteran's symptoms and in-service experiences.  Pertinent symptomatology and findings should be reported in detail.  

After review of the claims file and personal examination of the Veteran, the examiner is asked to respond to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine is proximately due to or the result of her service-connected chronic right ankle sprain condition (i.e. causation)? Why or why not?

b.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine has increased in severity, not due to the natural progress of the degenerative disc disease, as a result of the service-connected right ankle sprain condition (i.e. aggravation)? Why or why not?

c. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was incurred in or is otherwise related to this Veteran's period of active military service from February to September 2009?  Why or why not?

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
3. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence, including consideration of ALL evidence received since the last Statement of the Case.  If a benefit sought on appeal is not granted, provide the Veteran and her representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



